   Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 1 of 8




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DENNIS COLEMAN,                   )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:20cv57-MHT
                                  )               (WO)
DOLLAR TREE STORES,               )
                                  )
     Defendant                    )

                        OPINION AND ORDER

    After   a   slip-and-fall         incident,   plaintiff     Dennis

Coleman brought this suit for negligence in an Alabama

state court against defendant Dollar Tree Stores and a

number of fictitious defendants, including the “Manager

of Dollar Tree Store Fairview Avenue.”             Dollar Tree then

removed this action to this federal court.                 This court

now has under submission Coleman’s motion to remand and

motion for jurisdictional discovery.              For the following

reasons, both motions will be denied.
   Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 2 of 8




       In general, “any civil action brought in a State

court of which the district courts of the United States

have    original        jurisdiction,        may     be    removed    by     the

defendant     or    the    defendants.”            28     U.S.C.   § 1441(a).

Further,     “[t]he       district     courts      shall     have    original

jurisdiction of all civil actions where the matter in

controversy        exceeds    the      sum    or     value    of    $ 75,000,

exclusive          of      interest          and        costs,       and      is

between--(1) citizens             of   different        States.”       Id.    at

§ 1332(a); see also Strawbridge v. Curtiss, 7 U.S. 267,

267 (1806) (requiring complete diversity of parties).

       In   its   notice     of    removal     and      amended     notice    of

removal, Dollar Tree timely alleged that that it is a

citizen of Virginia; Coleman is a citizen of Alabama; and

the amount in controversy was greater than $ 75,000.

       In his motion to remand, Coleman argues that removal

was improper because Dollar Tree “has not alleged that

the Store Manager of its Fairview Avenue store was a

non-resident of the State of Alabama.”                       Mot. to Remand

                                       2
     Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 3 of 8




(doc. no. 9) at 2.             He named the “Manager of Dollar Tree

Store Fairview Avenue” as a defendant in the caption of

the state complaint, as is proper under Alabama law.                       See

Ala.       R.    Civ.    P.     9(h)    (allowing     fictitious      party

pleading); see also Harvell v. Ireland Elec. Co., 444 So.

2d 852, 854 (Ala. 1984) (clarifying that it is sufficient

for fictitious parties to be named in only the caption

of     a    complaint).           He    contends    that,       because     he

“specifically identified the manager by title and duties”

and “served said manager by process server,” complete

diversity was destroyed, and removal was improper.                        Mot.

to Remand (doc. no. 9) at 6.

       The court disagrees for two primary reasons.                  First,

Coleman’s argument is based on a misunderstanding of how

removal         works   when    the    complaint    names   a    fictitious

defendant.          For, under federal law, “[i]n determining

whether a civil action is removable ... the citizenship

of   defendants         sued    under    fictitious    names      shall     be

disregarded.”           28 U.S.C. § 1441(b).         This is true even

                                        3
     Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 4 of 8




if the store manager were likely an Alabama citizen.                     See

Walker v. CSX Transp. Inc., 650 F.3d 1392, 1396 n.11

(11th      Cir.    2011)    (“Moreover,        that    the    fictitious

defendants were likely Georgia citizens did not destroy

complete      diversity       because § 1441(a) requires              that

fictitious ‘named’ parties be disregarded for purposes

of diversity jurisdiction.”)

     Second, Coleman’s description of the store manager

is   not    “so    specific    as   to    be   ‘at    the    very   worst,

surplusage.’”        Richardson v. Johnson, 598 F.3d 734, 738

(11th Cir. 2010) (quoting Dean v. Barber, 951 F.2d 1210,

1215 n.6 (11th Cir.1992)).              Coleman did not “adequately

describe[] the person to be sued so that the person could

be identified for service.”              Dean, 951 F.2d at 1215 n.6.

This is because, as Dollar Tree notes, the person served

may not have been the manager “at the time of the subject

accident.”        Def.’s Response (doc. no. 13) at 7 n.3.

     In     his    motion     for   post-removal        jurisdictional

discovery, Coleman acknowledges that the identity and

                                    4
     Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 5 of 8




residence of the store manager is currently unknown and

asks for limited discovery because, “[f]or this case to

be fairly adjudicated, the identity and residence of the

‘store    manager’     is    crucial       to   the   issue    of    whether

diversity exists.”          Mot. for Discovery (doc. no. 14) at

2.     But “when assessing removal, the citizenship of

fictitiously named defendants must be ‘disregarded,’ not

discovered.”       Smith v. Comcast Corp., 786 F. App’x 935,

939 (11th Cir. 2019) (internal citations omitted).

     This is not to say that a plaintiff may never obtain

jurisdictional discovery.                 For example, in Am. Civil

Liberties Union of Fla., Inc. v. City of Sarasota, 859

F.3d 1337 (11th Cir. 2017), the Eleventh Circuit Court

of   Appeals    held    that    the       district    court    abused      its

discretion      when    it     denied       the   plaintiff         such    an

opportunity.       That is because “the jurisdictional facts

in th[e] case [we]re genuinely in dispute.”                   Id. at 1339.

“Federal subject-matter jurisdiction over th[e] removed

case depend[ed] on whether Michael Jackson, a state law

                                      5
   Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 6 of 8




enforcement        officer,       created,        submitted,     and/or

maintained certain records sought by the [plaintiff] in

his capacity as a deputized federal officer.”                  Id.     The

defendant municipality claimed that Jackson was acting

in his capacity as a deputized federal officer; the

plaintiff disputed this.            However, in this case, there

are no “jurisdictional facts genuinely in dispute.”                    Id.

“The    language     of    the    statute    is    unambiguous:      ‘the

citizenship     of        defendants    sued       under   fictitious

names shall be disregarded....’              Thus, there does not

exist any ‘uncertainty,’ which would otherwise favor

remand.”    Gilbert & Caddy, P.A. v. JP Morgan Chase Bank,

N.A., No. 15-CV-60653, 2015 WL 12862720 (S.D. Fla. June

16, 2015) (Bloom, J.) (internal citations omitted); see

also Estate of Cox v. Marcus & Millichap, Inc., No.

8:18-CV-381-T-02AAS, 2018 WL 5004732 (M.D. Fla. Oct. 16,

2018) (Jung, J.) (similar).

       Further, there is an important difference between

Coleman’s     request       for     post-removal       jurisdictional

                                    6
   Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 7 of 8




discovery   and   the     routine   discovery     that    happens      in

acivil case.      The identity and residency of the store

manager    may   become    known    through    routine     discovery.

Coleman argues that, if he were to make an amendment to

correct the name of the fictitiously named store manager,

and if the manager were a resident of Alabama, then this

court would be required to remand the case to state court.

While the court may be presented with this issue later

in this litigation, it need not address it at this time.

Suffice to say that the outcome likely would depend on

the threshold question whether the text of 28 U.S.C.

§ 1447(e) applies: “If after removal the plaintiff seeks

to join additional defendants whose joinder would destroy

subject matter jurisdiction, the court may deny joinder,

or permit joinder and remand the action to the State

court.”*



    *    However,   regardless   of   whether   § 1447(e)
applies, “Federal Rule of Civil Procedure 15(c)(1) allows
federal courts to apply statelaw relation-back rules to
amendments in a diversity case where state law provides
                            7
   Case 2:20-cv-00057-MHT-SRW Document 17 Filed 06/22/20 Page 8 of 8




                                 ***

    Accordingly, it is ORDERED as follows:

    (1) Plaintiff       Dennis    Coleman’s      motion    to   remand

      (doc. no. 9) is denied.

    (2) Plaintiff Coleman’s motion for jurisdictional

      discovery (doc. no. 14) is denied.

    DONE, this the 22nd day of June, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




the applicable statute of limitations.” Saxton v. ACF
Indus., Inc., 254 F.3d 959, 963 (11th Cir. 2001).
Specifically, Alabama Rule 15(c) provides: “An amendment
to a pleading relates back to the date of the original
pleading when ... (4) relation back is permitted by
principles applicable to fictitious party practice.”

                                  8
